internal_revenue_service number release date department of the treasury washington dc third party communication none date of communication not applicable index number person to contact id no telephone number refer reply to cc tege eb qp3 plr-t-101793-15 date date l u o taxpayer hra plan u 401_k_plan o dear this letter is in response to your ruling_request dated date as supplemented by correspondence dated date date and date for a private_letter_ruling concerning the hra plan and the 401_k_plan the following facts and representations have been submitted under penalties of perjury in support of your request pursuant to a collective bargaining agreement taxpayer proposes to amend two plans the first is a medical expense reimbursement plan for retirees known as the hra plan funded through a_trust trust that the taxpayer represents is a veba as described in sec_501 of the internal_revenue_code the code each participant has a retiree hra that is funded by mandatory_contributions from each employee's salary each retiree hra is only usable by the employee on or after his or her retirement to provide reimbursement of qualified_medical_expenses under sec_213 plr-t-101793-15 the second plan is a defined contribution retirement_plan called the 401_k_plan the 401_k_plan is a collectively-bargained plan intended to be a tax qualified defined_contribution_plan pursuant to the collective bargaining agreement each employee accrues a certain amount of paid time off each year the total amount of paid time off allowed to an employee for any year is determined pursuant to a formula and such total amount includes a certain number of days of paid vacation for each vacation year a vacation year runs from may of each year through april of the following year under the collective bargaining agreement any unused vacation time at the end of a vacation year may not be carried over any unused vacation time up to days is forfeited and the excess of any unused vacation time over days is paid out as regular wages for purposes of this ruling the term annual unused vacation refers only to the unused vacation up to days that may not be carried over and is not paid out as regular wages pursuant to a collective bargaining agreement taxpayer is proposing to amend the hra plan and 401_k_plan to allow each employee covered under such collective bargaining agreement to make an annual irrevocable election before the start of the calendar_year in which the leave is earned that is before the start of the calendar_year in which the vacation year begins to have the dollar equivalent determined under a formula set forth in the collective bargaining agreement of the annual unused vacation up to days contributed by taxpayer into the 401_k_plan the employee's retiree hra or a combination of both an employee may not make this election with respect to any unused vacation in excess of days such amounts are paid to the employee as regular wages in the event that any amount attributable to any employee’s annual unused vacation cannot be contributed to the 401_k_plan due to the annual limitations under sec_401 and sec_415 the taxpayer will contribute the dollar equivalent of the excess_amount to the employee’s retiree hra at the same time that the taxpayer would have made such contribution to the 401_k_plan in the event that an employee fails to make an employee election by the end of the calendar_year preceding the vacation year the dollar equivalent of the entirety of such annual unused vacation will be contributed as an employer_contribution to the 401_k_plan and any excess amounts above the annual limitations will be contributed to the retiree hra based on the above facts and representations you request the following rulings the proposed amendment to the 401_k_plan will not cause the plan to offer an additional cash_or_deferred_arrangement pursuant to sec_401 such that the taxpayer's contributions of accrued vacation amounts are considered employee pre-tax contributions subject_to the annual limitation under sec_402 and plr-t-101793-15 the proposed amendment to the trust and payments made from the trust to the hra plan that are used to reimburse qualified_medical_expenses as defined in sec_213 of retired employees their spouses and their dependents are excludable from the gross_income of retired employees their spouses and dependents under sec_105 and sec_106 with respect to the first ruling_request sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit- sharing plan of an employer for the exclusive benefit of its employees or their beneficiaries constitutes a qualified_trust under that section if a series of conditions are met sec_401 provides as one of those conditions that the contributions or benefits provided under the plan do not discriminate in favor of highly compensated employees within the meaning of sec_414 a plan maintained pursuant to a collective bargaining agreement is deemed to satisfy the nondiscrimination requirements sec_401 provides that a_trust will not constitute a qualified_trust unless under the plan of which the trust is a part each employee is subject_to the annual sec_401 compensation limit sec_401 provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit sharing plan or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan which meets the requirements of sec_401 and under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_402 provides in part that the elective_deferrals of any individual for any taxable_year shall be included in such individual’s gross_income to the extent the amount of such deferrals for the taxable_year exceeds the applicable_dollar_amount sec_402 provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution under a qualified_cash_or_deferred_arrangement as defined in sec_401 to the extent not includible under sec_402 sec_415 provides that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 if of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of sec_415 in the case sec_415 provides that contributions and other additions with respect to a participant exceed the limitation of sec_415 if wnen expressed as an annual plr-t-101793-15 addition to the participant’s account the annual_addition is greater than the lesser_of the applicable annual dollar limitation or percent of the participant’s_compensation sec_1_401_k_-1 of the income_tax regulations the regulations provides that a cash or deferred election is any election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-6 defines non-elective contributions as employer contributions other than matching_contributions with respect to which the employee may not elect to have the contributions paid to the employee in cash or other_benefits instead of being contributed to the plan sec_1_401_k_-6 defines elective contributions as contributions made pursuant to a cash or deferred election under a cash_or_deferred_arrangement sec_1_415_c_-1 generally defines the term annual_addition as the sum credited to a participant’s account for any limitation_year of a employer contributions b employee contributions and c forfeitures revrul_2009_31 2009_39_irb_395 provides that annual employer non- elective contributions of the dollar equivalent of unused paid time off to a qualified profit- sharing plan that vary for each employee will not cause the plan to fail to meet the qualification requirements of sec_401 provided that the contributions satisfy the applicable_requirements of sec_401 and sec_415 and where applicable other requirements of the code under the 401_k_plan amounts attributable to unused accrued vacation contributions up to a stated limit may only be distributed and therefore made available to employees in the future while employees are permitted to make an annual irrevocable election as to which plan the contributions are to be made to they are not permitted to elect to have the contributions paid in cash or other taxable benefit accordingly the proposed amendment to the 401_k_plan will not cause the plan to offer an additional cash_or_deferred_arrangement pursuant to sec_401 such that the taxpayer's contributions of annual unused vacation are considered employee pre-tax contributions subject_to the annual limitation under sec_402 with respect to the second ruling_request sec_61 and sec_1_61-21 provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 provides that gross_income of an employee does not include employer_provided coverage under an accident_or_health_plan sec_1_106-1 provides that the gross_income of an employee does not include contributions which the employee’s plr-t-101793-15 employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee’s spouse or dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts attributable to employer- provided coverage if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer’s spouse or dependents as defined in sec_152 determined without regard to subsections b b and d b and any child as defined in sec_152 who has not attained age as of the end of the taxable_year sec_1_105-2 provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in revrul_2002_41 2002_2_cb_75 an employer sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependents as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense under sec_213 incurred by the former employee or the former employee’s spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_2_cb_93 provides that an hra is an arrangement that is paid for solely by the employer and not pursuant to salary reduction reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee and the employee’s spouse and dependents as defined in sec_152 and provides that any unused portion of the maximum dollar amount available during the plr-t-101793-15 coverage period is carried forward to subsequent periods notice_2002_45 also provides that benefits under an hra must be limited to reimbursements of sec_213 expenses and that all such expense reimbursements must be substantiated to be excludable under sec_105 notice_2002_45 further provides that medical_care expense reimbursements under an hra are excludable under sec_105 if the reimbursements are provided to the following individuals current and former employees including retired employees their spouses and dependents as defined in sec_152 as modified by the last sentence of sec_152 and the spouses and dependents of deceased employees under the collectively bargained hra plan if the employee timely elects to have annual unused vacation contributed to his or her retiree hra such amounts are paid solely by taxpayer and not pursuant to salary reduction elections or otherwise the amounts will be used to provide benefits that reimburse eligible post-retirement medical_expenses and will not be used to provide for the payment of death_benefits bonuses or separation pay nor may amounts be used to provide other taxable or nontaxable benefits thus the collectively bargained hra plan meets the requirements of revrul_2002_41 and notice_2002_45 and the amounts are excludable from the gross_income of retired employees their spouses and dependents under sec_105 and sec_106 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is based upon the assumption that the 401_k_plan satisfies the qualification requirements set forth in sec_401 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-t-101793-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ingrid grinde senior tax law specialist qualified_plans branch tax exempt government entities cc
